188 S.W.3d 13 (2006)
E. Kenneth JONES-EL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86103.
Missouri Court of Appeals, Eastern District, Division Two.
January 3, 2006.
Motion for Rehearing and/or Transfer Denied February 6, 2006.
Application for Transfer Denied May 2, 2006.
Eugene K. Jones-El, Charleston, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 6, 2006.

ORDER
PER CURIAM.
Appellant, E. Kenneth Jones-El ("Movant"), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of robbery in the first degree (Count I), section 569.020, RSMo 2000,[1] armed criminal action (Count II), section 571.015, and unlawful use of a weapon (Count III), section 571.030. Movant was sentenced as a prior and persistent offender to twenty years imprisonment for Count I, five years imprisonment for Count II, and five years imprisonment for Count III, with the sentences to run consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.